IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


 BRADLEY DWAYNE MOLCHANY,       : No. 133 MM 2018
                                :
                 Petitioner     :
                                :
                                :
            v.                  :
                                :
                                :
 COMMONWEALTH OF PENNSYLVANIA   :
 D/B/A LEHIGH COUNTY COURT OF   :
 COMMON PLEAS, LEHIGH COUNTY    :
 DISTRICT ATTORNEY'S OFFICE,    :
 PENNSYLVANIA DEPARTMENT OF     :
 CORRECTIONS PENNSYLVANIA BOARD :
 OF PROBATION & PAROLE,         :
                                :
                 Respondents    :


                                       ORDER



PER CURIAM

AND NOW, this 31st day of October, 2018, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.